SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

808
CA 11-00214
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


COUNTY OF ERIE, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

GATEWAY-LONGVIEW, INC., DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


CARTER, CONBOY, CASE, BLACKMORE, MALONEY & LAIRD, P.C., ALBANY
(WILLIAM J. DECAIRE OF COUNSEL), FOR DEFENDANT-APPELLANT.

MARTIN A. POLOWY, ACTING COUNTY ATTORNEY, BUFFALO (DAVID J. SLEIGHT OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered May 3, 2010 in a declaratory judgment action.
The order denied the motion of defendant Gateway-Longview, Inc. to
dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court